Case 19-01325-hb         Doc 30      Filed 04/30/19 Entered 04/30/19 16:30:21             Desc Main
                                     Document      Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

IN RE:

Travinia Italian Kitchen at Richmond, LLC,                Case # 19-01325-hb

                     Debtor.                                Chapter 7


                     RESPONSE TO MOTION FOR ALLOWANCE AND
                       IMMEDIATE PAYMENT OF 503(b)(9) CLAIM

         West Town Bank & Trust, the first and primary secured creditor herein, hereby responds
to the Notice of Reinhart Foodservice, LLC’s (“Reinhart”) Motion for Allowance and Immediate
Payment of 503(b)(9) Claim, filed at Docket No. 25 (the “Motion”), as follows:
         West Town Bank & Trust f/k/a West Town Savings Bank (“West Town”) is the first and
primary secured creditor of the Debtor by virtue of a certain executed security agreement and
properly perfected UCC-1 security interest which attaches to all of the Debtor’s assets including,
but not limited to, any and all equipment, inventory, furniture and fixtures, monies, cash, cash
equivalents, and contract rights (“Collateral”). The Trustee has filed a motion to sell the Collateral
for an amount substantially less than the debt owed to West Town, and West Town’s consent is
required for the proposed sale. West Town previously consented to the sale of its Collateral with
payment to West Town of $120,000.00 upon the sale, as set forth in the Trustee’s sale notice.
However, West Town has now been informed that the Buyer is now claiming that there was a
“typographical error” in his letter of intent, and the Trustee intends to modify the proposed sale
terms. West Town object to the modification that has been proposed.
         West Town does not take a position as to whether Reinhart is entitled to an administrative
priority claim, but objects to the use of its Collateral for payment of any such claim.
         West Town reserves its rights with regard to the proposed sale of its Collateral, including
but not limited to its right to consent or object.
Case 19-01325-hb     Doc 30   Filed 04/30/19 Entered 04/30/19 16:30:21      Desc Main
                              Document      Page 2 of 3


        RESPECTFULLY SUBMITTED on this the 30th day of April, 2019, at Murrells Inlet,
South Carolina.
                                            BARTON BRIMM, PA

                                            BY: /s/Christine E. Brimm, #6313
                                             Christine E. Brimm
                                            3955 Hwy 17 Bypass, Suite D
                                            Post Office Box 2746
                                            Murrells Inlet, South Carolina 29576
                                            (803) 256-6582
                                            Counsel for West Town Bank & Trust
Case 19-01325-hb        Doc 30     Filed 04/30/19 Entered 04/30/19 16:30:21            Desc Main
                                   Document      Page 3 of 3


                          UNITESTATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

IN RE:

Travinia Italian Kitchen at Richmond, LLC,               Case # 19-01325-hb

                    Debtor.                                Chapter 7



                             CERTIFICATE OF SERVICE

I, Connie Fraser, hereby certify that I, on behalf of Christine E. Brimm, District Court I.D. #6313,
Counsel for West Town Bank & Trust, served a copy of the Response to Motion for Allowance
and Immediate Payment of 503(b)(9) Claim filed April 30, 2019, on the Office of the United
States Trustee via electronic filing and electronic transmission through CM/ECF, pursuant to SC
LBR 9036-1, and on the parties in interest as shown below, via CM/ECF and/or U.S. Mail, as
indicated, on April 30, 2019.

John K. Fort, Trustee
P.O. Box 789
Drayton, SC 29333
Via CM/ECF and U.S. Mail

Donna Faye Shetley, Esq.
Johnson, Smith, Hibbard & Wildman
Law Firm, L.L.P.
P.O. Drawer 5587
Spartanburg, SC 29304
Via CM/ECF

Samuel C. Wisotzkey, Esq.
Kohner, Mann & Kailas, S.C.
Washington Building
4650 N. Port Washington Road
Milwaukee, WI 53212-1059
Via CM/ECF

                                                       BARTON BRIMM, PA

                                                       BY: /s/ Connie Fraser
                                                       Post Office Box 2746
                                                       Murrells Inlet, South Carolina 29576
                                                       TEL: 803.256.6582
                                                       FAX: 803.779.0267
